     Case 2:20-cv-01902-JAM-CKD Document 16 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM ADAMS,                                     No. 2:20-cv-1902 JAM CKD P
12                       Plaintiff,
13           v.                                          ORDER
14    PATRICK COVELLO, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 16, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having

27   reviewed the file, the court finds the findings and recommendations to be supported by the record

28   and by the magistrate judge’s analysis.
                                                         1
     Case 2:20-cv-01902-JAM-CKD Document 16 Filed 04/27/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed March 16, 2021 are adopted in full; and
 3          2. All claims other than 1) a claim arising under the Eighth Amendment against
 4   defendants Coder and Clays for failure to protect plaintiff from violence; and 2) a claim arising
 5   under the First Amendment against defendant Jones for retaliating against plaintiff for protected
 6   conduct are dismissed.
 7

 8
     DATED: April 26, 2021                          /s/ John A. Mendez
 9
                                                    THE HONORABLE JOHN A. MENDEZ
10                                                  UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
